Citation Nr: 1228787	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  12-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.

2. It is reasonably shown that the Veteran's tinnitus is related to his service.






CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 449 F.3d 1317 (Fed. Cir. 2007).

In this case, an April 2010 letter advised the Veteran of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  This letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.1599(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's available service treatment records (STRs) and pertinent treatment records have been secured.  The RO also arranged for a VA examination in July 2010.  In an April 2012 VA Form 9, substantive appeal, the Veteran's representative argued that the July 2010 VA examination was not conducted using "the most recent current disability examination worksheet."  He also cited to Fast Letter 08-10, which was issued by the Veterans Benefits Administration, and noted that if hearing loss was present, then the examiners were to provide an opinion about the association of tinnitus to hearing loss.  In light of the representative's contentions, the Board has reviewed the July 2010 VA examination report carefully for adequacy.  However, there is nothing to suggest that the worksheet used to report the examination was not current, or that the opinion provided as to hearing loss was inadequate.  To the extent that the examiner did not opine as to whether the Veteran's tinnitus was secondary to his hearing loss, the Board notes that because it was the VA examiner's opinion that the Veteran's bilateral hearing loss was not related to his service, even if an association was made between his hearing loss and his tinnitus, such would not serve to establish service connection for tinnitus.  Nevertheless, the Board notes that because this decision grants service connection for tinnitus, such adjudicatory action resolves any concerns the representative might have about the adequacy of the July 2010 VA examination as it relates to tinnitus.  

The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

B. Factual Background

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  In a statement submitted with his VA Form 21-526, Application for Compensation and/or Pension, he asserted that his hearing loss was related to his exposure to noise trauma in service and indicated that he had been suffering from tinnitus ever since his exposure to noise trauma in service.  In a statement received in May 2010, the Veteran also indicated that he began experiencing tinnitus in service after he was hit with a chair on the right side of his head.

The Veteran's DD-214 reflects that his main occupational specialty in the U.S. Air Force was a "Trt Sys Tech" (Turret Systems Technician).

A certification from the National Personnel Records Center (NPRC) in St. Louis, Missouri, reflects that some of the Veteran's STRs may have been destroyed in a 1973 fire at that facility.  The RO was able to obtain some of the Veteran's STRs.  These show that on July 1953 service entrance physical examination, a clinical evaluation of the Veteran's ears was normal.  Whispered voice test results were 15/15 bilaterally.  In November 1956, the Veteran was treated for lacerations sustained after being hit on the head with a chair during a bar brawl.  Records associated with that incident are silent for any complaints related to tinnitus.  

On July 1957 service separation examination, whispered voice test results were 15/15 bilaterally.  A clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
5
5
5
0
n/a
n/a
n/a
n/a
Left Ear
0
0
0
5
n/a
n/a
n/a
n/a

In the associated reports of medical history, the Veteran denied having any ear, nose, or throat problems.

On January 1964 enlistment examination for the Air National Guard, a clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
n/a
5
5
0
5
5
0
n/a
Left Ear
0
5
5
0
5
5
0
n/a

In the associated reports of medical history, the Veteran denied having any ear, nose, or throat problems.

October 2000 to August 2004 VA treatment records are silent for any complaints, findings, treatment, or diagnoses related to hearing loss or tinnitus.

On July 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
50
50
LEFT
35
30
35
75
75

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left.  Mild to moderate SNHL in the right ear and mild to severe SNHL in the left ear was diagnosed.  The Veteran denied having any hearing problems but noted that his wife often complained that he had hearing loss.  He reported being exposed to noise trauma in service and noted that after he separated from service, he worked for 5-6 years as an electrician before spending the rest of his career in sales and marketing until his retirement.  He also noted that he used to hunt recreationally for approximately 10 years and used to go target shooting 1-2 times a year, but could not recall the last time he had gone hunting or target shooting.  Regarding his tinnitus, the Veteran stated he first noticed this after getting hit in the head by a chair at a beer shelter while in service.  He stated that he did not mention it at that time because it "was not the thing to do."  After a review of the claims file, the examiner opined that "due to the absence of acoustic damage upon separation, it is my opinion that the veteran's hearing loss and tinnitus are not as least as likely as not related to his military service."  The examiner explained that the Veteran had a normal whisper test when he entered service in July 1953 and normal hearing at the time of his separation from service in July 1957.  He was also tested again in January 1964 (7 years after separation) and had normal hearing bilaterally.  He denied any ear problems, and there were no complaints of hearing loss or tinnitus in his service records.  There was evidence of a head injury in service, but there were no complaints of tinnitus.

In April 2011, the Veteran submitted a letter from a private audiologist who opined that it was "more likely than not" that the Veteran's bilateral hearing loss and tinnitus were related to his military noise exposure.  This opinion was based on the private audiologist's interview with the Veteran as well as her review of the service documents provided to her by the Veteran and his July 2010 VA examination report.  Specifically, the private audiologist noted the Veteran's report that he was exposed to noise trauma in service and that he had experienced decreased hearing and tinnitus in service, although it was not reported to his supervisors at that time.  The Veteran also reported that after service he was exposed to minimal occupational and recreational noise exposure.  As for the Veteran's STRs, the private audiologist noted that "[u]pon entrance, [the Veteran] received an audiometric evaluation.  These results indicated hearing within the normal limits for both ears.  Upon separation another audiometric evaluation was conducted however testing was not completed above 2k Hz where noise exposure might show on an audiogram."  She then stated, "Although the veteran's audiograms during active duty indicated essentially normal hearing; it is documented in the histopathology literature that outer hail cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."

In an April 2012 VA Form 9, substantive appeal, the Veteran's representative argued that the opinion rendered by the July 2010 VA examiner was "fundamentally flawed" because 1) she relied on a finding that the Veteran had normal hearing at separation to determine the outcome of his claim for service connection, and 2) her opinion was based on audiograms conducted in service, which did not adequately test for noise-induced hearing loss.

C. Legal Criteria and Analysis

As some of the Veteran's service records were apparently destroyed by a fire at the facility storing such records, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

As was noted above, the RO was able to obtain (and associate with the claims folder) several of the Veteran's STRs, including his service entrance and separation examination reports, a treatment record documenting an injury to his head from a bar brawl, and the reports from his enlistment examination for the Air National Guard.  The Veteran has indicated that he did not seek any treatment for his hearing loss disability or tinnitus in service, so there are no further alternate sources from which treatment records could be sought.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including SNHL, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral hearing loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his military occupation specialty as a Turrets Systems Technician and his reported working arrangements in the U.S. Air Force, it is likely and may reasonably be conceded that the Veteran was exposed to noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his exposure to noise trauma in service.

In an April 2011 letter from a private audiologist, she states that the Veteran reported experiencing decreased hearing in service although he did not report it to his supervisors at that time.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observe, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, his assertion to the private audiologist that he experienced decreased hearing in service is not credible.  

Significantly, prior to the April 2011 private opinion, it was not the Veteran's assertion that he had been experiencing decreased hearing continuously since service.  In fact, the record reflects that when the Veteran initiated his claims of service connection for bilateral hearing loss and tinnitus in March 2010, he claimed having tinnitus ever since service but did not indicate the same for hearing loss.  Instead, he alleged that his current hearing loss was related to his service by virtue of having been exposed to noise trauma therein.  Likewise, at the July 2010 VA audiological evaluation, the Veteran complained of tinnitus ever since service but denied any hearing problems.  He stated that his only awareness that he might have a hearing problem was that his wife complained he had hearing loss.  Because the Veteran has contradicted himself as to the onset of his bilateral hearing loss disability, the Board finds his statements that the disability had its onset in service not credible.  See Pond v. West, 12 Vet. App, 341 (1999).  Having found the Veteran's statements that his bilateral hearing loss disability had its onset in service not credible the Board finds that service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted since is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).
Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, the record includes both medical evidence that potentially supports the Veteran's claim, and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that supports the Veteran's claim consists of the April 2011 letter from the private audiologist who opined that the Veteran's bilateral hearing loss was "more likely than not" related to his noise exposure in service, and explained that even though the Veteran's audiograms in service were essentially normal, it was "documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on audiogram."  The Board notes, however, that in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the United States Court of Appeals for Veterans Claims (Court) held that while claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider "was informed of the relevant facts" in rendering a medical opinion.  In this regard, it is noted that although the private audiologist had an opportunity to review the reports from the Veteran's service entrance physical examination, service separation physical examination, and July 2010 VA examination, she did not review or discuss the significance of the findings from the audiometry conducted during the Veteran's January 1964 Air National Guard enlistment examination which show that he had normal hearing in both ears.  Furthermore, in stating that the Veteran underwent an audiometric evaluation at the time of his service entrance examination when only a whispered voice test was performed, and in stating that the Veteran had minimal occupational and recreating noise exposure as a civilian when during the July 2010 VA examination he reported hunting recreationally for 10 years and target shooting for a couple of years after service, it is not clear whether the private audiologist had thoroughly reviewed and considered the records she did review.  

In contrast, the July 2010 VA examiner reviewed the Veteran's entire claims file, including his available STRs, and opined that the Veteran's bilateral hearing loss was "not as least as likely as not related to his military service."  In reaching this conclusion, the VA examiner noted that for the puretone thresholds that were evaluated at the time of the Veteran's separation from service, they indicated normal hearing in both ears.  She also reviewed the findings reported from the audiometry conducted at the time of his enlistment into the Air National Guard and noted that seven years after the Veteran's separation from active duty military service, he still had normal hearing in both ears.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the July 2010 VA examiner's opinion, as it was provided by an audiologist (who by virtue of training and experience is eminently qualified to offer this opinion), contains a complete description of the hearing loss disability; includes rationale for the opinions provided, and reflects familiarity with the clinical data and the Veteran's complete medical history.  

In an April 2012 VA Form 9, substantive appeal, the Veteran's representative argued that the opinion rendered by the July 2010 VA examiner was "fundamentally flawed" for two reasons.  First, the representative cited to Hensley v. Brown, 5 Vet. App. 155, 159 (1993), and argued that "the proper inquiry is whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  He also noted that "[h]earing loss need not manifest during service in order for an award of service connection to be granted."  Id. at 164.  In this regard, the Board notes that while the July 2010 VA examiner noted that the Veteran denied ear problems in service and had normal hearing at the time of his separation from service, she did not rely solely on this information when providing a negative nexus opinion.  Instead, she also relied upon the normal findings from audiometry conducted seven years after the Veteran's separation from service.

As for the representative's second argument, that the July 2010 VA medical opinion is based entirely on audiograms conducted in service which do not adequately test for noise-induced hearing loss, the Board notes that any opinion must be rendered based on the available information.  Here, the evidence shows that in addition to having normal hearing at the time of the Veteran's separation from service, he also had normal hearing seven years after his separation from service, and did not complain of hearing loss until he filed his claim for service connection in March 2010.  The July 2010 VA examiner reviewed the documents available to her and also interviewed the Veteran as part of her examination.  Notably, in Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), the Court held that a lengthy time of period between service and the earliest postservice clinical notation of the disability for which service connection is sought (here, more than 52 years) is, of itself, a factor for consideration against a finding of service connection.

As for the statements from the Veteran relating his bilateral hearing loss to his noise trauma in service, while he may be competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond his competence as a layperson to opine that he had a bilateral hearing loss disability (defined under 38 C.F.R. § 3.385) at a particular time or that his bilateral hearing loss disability is related to the aforementioned event in service.  The Veteran is a layperson and lacks the training to opine regarding medical etiology in this case; whether hearing loss met the requisite audiometric thresholds to be considered a disability or is related to noise exposure is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

Based upon the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to noise trauma therein.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.



Tinnitus

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As was noted above, it also is not in dispute that he was likely exposed to noise trauma in service.  What he must still show to establish service connection for tinnitus is that it is related to his service.  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  In particular, the Veteran has been consistent in his statements that he has had ringing in his ears both ever since he was hit in the head with a chair in service and ever since he was exposed to loud noises in service.  The Board acknowledges that in July 2010 a VA examiner opined that the Veteran's tinnitus was not related to his service; however, this opinion was based solely on the lack of complaints of tinnitus in service.  The Veteran has explained that any complaints of tinnitus would not have been recorded because there was little that could be done about the condition.  The Veteran's statements are considered forthright and credible.  

The Board notes with significance that the Veteran is competent to testify as to the symptoms he experiences, including the presence of ringing in the ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board concludes that the evidence reasonably supports the Veteran's claim, and that service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

REMAND

The Veteran seeks service connection for a back disability.  He asserts that this disability is the result of an automobile accident in service and as a result of working in tight spaces due to his military occupational specialty in service, and states that he has experienced back pain ever since service.  The Veteran has not yet been afforded a VA examination in this matter.

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As was noted above, the Veteran asserts he injured his back in service and ever since then has suffered from a back disability with associated pain.  The (medical) evidence of record shows he has a history of spinal surgery for a herniated nucleus pulposus in June 2000.  As the Veteran is competent to testify as to symptoms he experiences, including back pain (see Barr v. Nicholson, supra) the low threshold standard in McLendon is met, and an examination to secure a medical advisory opinion in this matter is indicated.

Finally, the Board notes that treatment records related to the June 2000 spinal surgery (including both leading up to and immediately following the surgical procedure) are not associated with the record.  As such records are likely to contain pertinent information, they must be secured, if available.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO should ask the Veteran to identify the provider(s) of any and all treatment or evaluation he has received for his back disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically secure for the record copies of the complete record of all treatment the Veteran received from the physicians who treated him for his back disability both prior to and following his June 2000 spinal surgery.  If such records are unavailable, this should be documented in the claims file.

2. 	The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current back disability is related to his service.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3. 	The RO should then re-adjudicate the claim of service connection for a back disability.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


